Title: Thomas Jefferson to Peter A. Guestier, 23 July 1815
From: Jefferson, Thomas
To: Guestier, Peter August


          Sir  Monticello July 23. 15.
          I have to acknolege the reciept of your favor of the 12th and to thank you for your attention to the box of seeds. this is an annual present from the National garden of France to this country the disposal of which is confided to me. I will pray you therefore to forward it to mr Bernard McMahon gardener of Philadelphia, who will be most likely to disseminate the useful things the box contains. the stage would be the safest conveyance, if any passenger would so far aid this benevolent work as to take it under his care to Philadelphia. whatever expences you may have incurred by this charge shall be instantly remitted on your being so kind as to inform me of their amount. with my thanks be pleased to accept the assurances of my esteem & respect.
          Th: Jefferson
        